ALLOWABILITY NOTICE

Reasons for Allowance
A Corrected Notice of Allowability is attached to indicate that original claim 11 is allowed. Previously claim 11 did not appear in the initial Notice of Allowability form.

Claims 1, 4, 7, 9-12, 15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Please see the reasons for allowance stated in the previous action mailed 1/7/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661